               Case 3:17-cr-00609-VC Document 113 Filed 04/24/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Kevin.Barry@usdoj.gov
             Eric.Cheng@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   Case No. CR 17-609 VC
                                                     )
15           Plaintiff,                              )   UNITED STATES’ APPLICATION FOR
                                                     )   AUTHORIZATION TO PROVIDE SEALED
16      v.                                           )   MATERIALS AND [PROPOSED] ORDER
                                                     )
17   JOSE INEZ GARCIA-ZARATE,                        )
                                                     )
18           Defendant.                              )
                                                     )
19

20           The United States, through undersigned counsel, respectfully seeks authorization to provide the
21 initial evaluator’s report of the defendant Jose Inez Garcia-Zarate dated February 5, 2020 to the

22 evaluator assigned to the case with the Bureau of Prisons (“BOP”). Dkt. No. 111. The initial

23 evaluator’s report was placed under seal by the Court on February 6. Dkt. No. 105.

24           The government received a request from the BOP for “collateral material to review” to “conduct
25 a comprehensive evaluation.” The request included “relevant investigative materials,” including “a

26 criminal history report, investigative documents, interviews, surveillance materials, any documents

27 signed or completed by the defendant, pre-sentence reports, pre-trial report (if available), information

28
     APP. FOR AUTHORIZATION TO PROVIDE
     SEALED MATERIALS AND [PROPOSED] ORDER               1
     CR 17-609 VC
              Case 3:17-cr-00609-VC Document 113 Filed 04/24/20 Page 2 of 3




 1 pertaining to prior cases, jail documents, medical/mental health records, and any other available material

 2 you deem relevant.”

 3          The government provided the requested materials to the evaluator assigned to the case with BOP,

 4 but withheld the under-seal initial evaluator’s report. The government then sought the position of

 5 counsel for the defendant regarding providing the initial evaluator’s report to the evaluator with BOP in

 6 view of it being placed under seal by the Court (Dkt. No. 105). Counsel for the defendant responded

 7 that they objected to providing the report to the evaluator with BOP.

 8          Accordingly, the government seeks this authorization from the Court because the initial

 9 evaluator’s report is among the materials requested by the evaluator assigned to the case with the BOP
10 to conduct a comprehensive evaluation of the defendant.

11

12 DATED: April 24, 2020                                        Respectfully submitted,

13                                                              DAVID L. ANDERSON
                                                                United States Attorney
14

15
                                                                       /s/
16                                                              KEVIN J. BARRY
                                                                ERIC CHENG
17                                                              Assistant United States Attorneys
18

19

20

21

22

23

24

25

26

27

28
     APP. FOR AUTHORIZATION TO PROVIDE
     SEALED MATERIALS AND [PROPOSED] ORDER              2
     CR 17-609 VC
              Case 3:17-cr-00609-VC Document 113 Filed 04/24/20 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          On the application of the United States, and good cause appearing therefor, the Court HEREBY

 3 ORDERS that the government is authorized to provide the initial evaluator’s report of the defendant

 4 Jose Inez Garcia-Zarate, dated February 5, 2020, to the evaluator assigned to the case with the Bureau of

 5 Prisons.

 6          IT IS SO ORDERED.

 7

 8 DATED:                                        ___________________________________
                                                 HONORABLE VINCE CHHABRIA
 9                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     APP. FOR AUTHORIZATION TO PROVIDE
     SEALED MATERIALS AND [PROPOSED] ORDER             3
     CR 17-609 VC
